DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 (most likely intended to be claim 16 since claim 1 has been canceled), 13-14 and 16-17, have been considered but are moot because the new ground of rejection does not rely on the reference applied in the immediately prior rejection of record for any teaching or matter specifically challenged in the argument.

In any case, this leads into a discussion of what appears to be a misinterpretation of what was intended in claim 16, lines 18-19, where, in accordance with standard grammar and syntax rules, in the stricken language “the sliding cavity on one or more axes, each of which is at least parallel to or in a plane of symmetry between the left and right wing plates” the phrase “each of which” refers back to the immediately previous phrase “one or more axes” and does not refer back to “the left and right wing plates.”  That is, Applicant’s argument at the end of page 4 of the remarks that “the left and right 
In any case, as manifest by the rejection below, removal of this language from the claim greatly broadened the claim and voided patentability.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, as follows:
Claim 18, line 2, it is not clear whether “one respective wing plate” refers to one of the previously recited wing plates or to some other wing plate, and this phrase should likely be replaced by  --one of the respective wing plates--; and
Claim 19, line 2, it is not clear whether “one respective wing plate” refers to one of the previously recited wing plates or to some other wing plate, and this phrase should likely be replaced by  --one of the respective wing plates--  .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-14 and 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2019/0262660).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

13.    (Previously presented) The fitness stool according to claim 16, wherein a linkage mechanism is disposed between the left and the right wing plates and the ground (linkage mechanism comprising at least the pivot connections 330, kinematically between wing plates 310 and the ground, as shown in Figure 1).

14.    (New) The fitness stool according to claim [[16]] 13 wherein one end of the linkage mechanism is hinged at the left wing plate or the right wing plate and the other end of the linkage mechanism is hinged to the ground (as shown in Figure 1, structural elements of 330 provide first and second ends hinged to the wings and to the foundation ground, respectively; however other elements such as the additional link and its 

16.    (Currently amended) A fitness stool, comprising:
[[a ground,]] a sliding system (comprising reciprocating structure between elements 220 and 110 shown in Figure 4, as can be appreciated from the double headed arrows in Figure 5), a support and connection frame (comprising element 220), a left wing plate and a right wing plate (left and right wing plates 300 are pivotally connected at 330, as shown in Figures 1-3), and an elastic device (described in paragraphs 72-73 and 96-97);
wherein the support and connection frame includes a seat cushion (210) and at least a first handle (shown near the head of one of the arcuate double headed arrows in Figure 5) adjacent to a first side of the seat cushion (as can be appreciated from the perspective view of Figure 2) and is configured to be moveablv restrained with respect to [[the]] a ground (movably restrained by springs described in paragraphs 72-73 and 96-97 or other positioning structure such as the sliding system elements 110 and 220, the ground comprising frame and lower platform shown in Figures 2-5) by the sliding system;
the support and connection frame can be driven to move upwards and downwards relative to the ground (by forces applied by a person using the device, by springs described in paragraphs 72-73 and 96-97, and/or by a drive 800);

the elastic device is configured for elastic damping and elastic resetting due to motion upward and downwards of the support and connection frame relative to the ground (although functionally recited only, the elastic device described in paragraphs 72-73 and 96-97 functions in this manner) and to be respectively rotatably connected to the support and connection frame (at 330) and the left and right wing plates are configured to rotate closer to each other and expand  along with movement of the sliding rod and the structure comprising the sliding cavity relative to each other the left and right wing plates at 300 are configured to rotate about pivots at 330 closer to each other when moving toward a same height as each other or to expand relative to each other when moving away from a same height as each other when drives 900 are operated, with or 

17.    (Currently amended) The fitness stool according to claim [[15]] 16, wherein a second handle (first and second handles are shown in the perspective view of Figure 2) is arranged adjacent to a second side opposite to the first side of the seat cushion (these handles are opposite each other and adjacent to respective lateral sides of the device including the seat cushion, as can be appreciated in Figure 2).

18.    (New) The fitness stool according to claim 16, wherein further comprising two footrest devices (footrest devices shown at 310) which each is rotatably connected to one respective wing plate (as shown by the varying angle of the wing plate while the foot plate 310 remains horizontal in Figure 1).

19.    (New) The fitness stool according to claim 18, wherein each of the left and right wing plates comprises two legs (first and second legs labeled in the illustrated copy of Figure 2, below, where the two legs are provided by respective tracks on each of the wing plate, as shown), an upper shaft, and a lower shaft (labeled in the illustrated copy of Figure 1 below), the lower shaft is rotatably connected with one respective footrest device (as shown by the varying angle of the wing plate while the foot plate 310 remains horizontal in Figure 1).


    PNG
    media_image1.png
    734
    910
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    562
    910
    media_image2.png
    Greyscale





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636